COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              §
 EUSEBIO PALACIOS,                                           No. 08-15-00072-CV
                                              §
                            Appellant,                          Appeal from the
                                              §
 v.                                                            48th District Court
                                              §
 JAYABEN PATEL,                                            of Tarrant County, Texas
                                              §
                            Appellee.                        (TC# 048-262207-12)
                                              §

                                           §
                                         ORDER

     The Court GRANTS the Appellee’s third motion for extension of time to file the brief until
                                         '
November 5, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                          '
APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Kunal Udeshi, the Appellee’s Attorney, prepare the

Appellee’s brief and forward the same to this Court on or before November 5, 2015.

       IT IS SO ORDERED this 7th day of October, 2015.

                                           PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.